DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 39-63 are pending. Claims 1-38 are canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39-43, 48-49, 54-55, 59-60 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Olsson (US 5,206,880).
Regarding claim 39, Olsson (US 5,206,880) discloses a finned furnace for cracking of hydrocarbons, comprising one or several tubes, having an inner surface (3) and outer surface (1) through which the hydrocarbons flow during intensive heating and subsequent cracking, wherein the furnace tubes are made from an alloy comprising 15-30 weight % chromium, 3-10 weight % aluminum (first alloy, A1), the remainder of the composition being mainly iron, wherein the alloy allows significant extension of the possible duration of operation without exchange of the tubes (see abstract, see figure 2, (3) inner surface, (1) outer surface),
1 is ≥ 2.0 wt. % and A2 is ≥ 2.0 wt. %.) (See col 2 lines 60-68 and col 3 lines 1-5).
Regarding claim 40, Olsson discloses the limitation of claim 39. Olsson further discloses wherein the furnace component is or includes a heat transfer tube (see col 2 lines 20-40 and 60-68).
Regarding claim 41-42, Olsson discloses the limitation of claim 40.  Olsson further discloses wherein the heat transfer tube is included in a stream cracker furnace tube (see col 1 lines 5-15 and 25-45).
Regarding claim 43, Olsson discloses the limitation of claim 39.  Olsson further discloses wherein A1 = A2 and wherein A1 is in the range of from about 3.0 wt. % to 10.0 wt. % (see col 2 lines 20-40 and 60-68 and col 3 lines 1-5).
Regarding claim 48, Olsson discloses the limitation of claim 39.  Olsson further discloses wherein the heat transfer tube further comprises an oxide layer (carburization resistant layer), wherein the oxide layer comprises alumina (see abstract).
Regarding claim 49, Olsson discloses the limitation of claim 48.  Olsson further discloses wherein the carburization-resistant layer is substantially free of chromium (layer of aluminum oxide, see abstract).

Regarding claim 55, Olsson discloses the limitation of claim 39. Olsson further discloses wherein the steam cracker allow (A1=A2), comprises up to 1 wt. % yttrium, cerium, titanium, zirconium and hafnium (see col 2 lines 40-55).
Regarding claim 59, Olsson discloses the limitation of claim 39.  Olsson further discloses wherein mixing element (4) is in the form of a protrusion from the inner surface of the first tubular member (3) and configured (capable) to agitate a flow of hydrocarbon passing through the tubular member to distribute the hydrocarbon flow across a transverse internal cross section of the first tubular member to create a generally uniform temperature profile across the transverse internal cross section (implicit as the section is heat transfer area with uniform structure) (see figure 2, col 2 line 60-68 and col 3 lines 1-5).
  Regarding claim 60, Olsson discloses the limitation of claim 39.  Olsson further discloses wherein mixing element (4) is in the form of a fin from the inner surface of the first tubular member (3) and configured (capable) to agitate a flow of hydrocarbon passing through the tubular member to distribute the hydrocarbon flow across a transverse internal cross section of the first tubular member to create a generally uniform temperature profile across the transverse internal cross section (implicit as the section is heat transfer area with uniform structure) (see figure 2, col 2 line 60-68 and col 3 lines 1-5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 47, 50-53 and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson as applied to claim 39 above, and further in view of Chun et al (US 2012/0097581).
Regarding claim 47, Olsson discloses the limitations of claim 39.  Olsson does not however disclose wherein the furnace tube further comprising a second tube having an inner surface in contact with the first tube's outer surface.
However in a related invention Chun discloses a bimetallic tube for transport of hydrocarbon feedstocks in refinery process furnaces, and more particularly in furnace 
 Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to combine the teachings Olsson and Chun to arrive at the applicant claimed invention, i.e. wherein the furnace tube further comprising a second tube having an inner surface in contact with the first tube's outer surface, as Chun discloses utilizing a bimetallic tube that is stable and durable to high temperature corrosion and fouling comprising a conventional steel alloy outer tube.
The combinations of both teachings would have produce a predictable result.
With respect to claim 50, Olsson discloses the limitation of claim 49.  Olsson further discloses wherein the steam cracker alloy further comprises 15-30 wt. % chromium, 3-10 wt. % aluminum and the balance iron i.e. from about 60 wt. % to about 82 wt. % (see col 2 lines 20-40).

However in a similar process, Chun discloses a bimetallic tube for transport of hydrocarbon feedstocks in refinery process furnaces, and more particularly in furnace radiant coils, including: i) an outer tube layer being formed from carbon steels or low chromium steels comprising less than 15.0 wt. % Cr based on the total weight of the steel; ii) an inner tube layer being formed from an alumina forming bulk alloy including 5.0 to 10.0 wt. % of Al, 20.0 wt. % to 25.0 wt. % Cr, less than 0.4 wt. % Si, and at least 35.0 wt. % Fe with the balance being Ni, wherein the inner tube layer is formed plasma powder welding the alumina forming bulk alloy on the inner surface of the outer tube layer; and iii) an oxide layer formed on the surface of the inner tube layer, wherein the oxide layer is substantially comprised of alumina, chromia, silica, mullite, spinels, or mixtures thereof (see abstract), wherein the bimetallic tube arrangement provides a stable and durable surfaces to resist high temperature corrosion and fouling (see paragraph 0032).
Examiner notes the inner tube disclosed by Chun comprises a steam cracker alloy comprises ≥ 25.0 wt. % nickel i.e. up to at least 49.6 wt. %.
 Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to combine the teachings Olsson and Chun to arrive at the applicant claimed invention, i.e. wherein a steam cracker alloy comprises ≥ 25.0 wt. % nickel, as Chun discloses utilizing the bimetallic tube that is stable and durable to high temperature corrosion and fouling.

With respect to claim 52, Olsson discloses the limitation of claim 39.  Olsson further discloses wherein the steam cracker alloy further comprises 15-30 wt. % chromium, 3-10 wt. % aluminum and the balance iron i.e. from about 60 wt. % to about 82 wt. % (see col 2 lines 20-40).
Olsson does not however disclose wherein the steam cracker alloy comprises, ≤ 0.5 wt. % silicon or wherein the cracker alloy comprises nickel.
However in a similar process, Chun discloses a bimetallic tube for transport of hydrocarbon feedstocks in refinery process furnaces, and more particularly in furnace radiant coils, including: i) an outer tube layer being formed from carbon steels or low chromium steels comprising less than 15.0 wt. % Cr based on the total weight of the steel; ii) an inner tube layer being formed from an alumina forming bulk alloy including 5.0 to 10.0 wt. % of Al, 20.0 wt. % to 25.0 wt. % Cr, less than 0.4 wt. % Si, and at least 35.0 wt. % Fe with the balance being Ni, wherein the inner tube layer is formed plasma powder welding the alumina forming bulk alloy on the inner surface of the outer tube layer; and iii) an oxide layer formed on the surface of the inner tube layer, wherein the oxide layer is substantially comprised of alumina, chromia, silica, mullite, spinels, or mixtures thereof (see abstract), wherein the bimetallic tube arrangement provides a stable and durable surfaces to resist high temperature corrosion and fouling (see paragraph 0032).

 Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to combine the teachings Olsson and Chun to arrive at the applicant claimed invention, as Chun discloses utilizing the bimetallic tube that is stable and durable to high temperature corrosion and fouling.
With respect to claim 53, the prior combination teaches the limitation of claim 52.
The prior combination further discloses wherein the second steam cracker alloy comprises 5.0 wt. % to 8.0 wt. % aluminum and 19.0 wt. % to 24.0 wt. % chromium, wherein > 95.0 wt. % of the balance of the second steam cracker alloy is nickel (see Chun abstract, rejection above of parent).
With respect to claim 57, Olsson discloses the limitation of claim 39.  Olsson does not however disclose wherein (i) at least a portion of the second steam cracker alloy's aluminum is in the form of Ni3Al intermetallic precipitate and/or NiAl intermetallic precipitate and (ii) the total Ni3Al intermetallic precipitate and NiAl intermetallic precipitate are present in a total amount (Ni3Al intermetallic precipitate + NiAl intermetallic precipitate) in the range of 0.1 wt. % to 30.0 wt. %, based on the weight of the second steam cracker alloy.
However in a similar process, Chun discloses a bimetallic tube for transport of hydrocarbon feedstocks in refinery process furnaces, and more particularly in furnace radiant coils, including: i) an outer tube layer being formed from carbon steels or low chromium steels comprising less than 15.0 wt. % Cr based on the total weight of the 
Chun further discloses that the alumina forming bulk alloy may further include intermetallic precipitates at from 0.1 wt. % to 30.0 wt. %, including, but not limited to, Ni.sub.3Al, NiAl and sigma-phase, wherein these intermetallic precipitates and inclusions are formed from the constituting elements of the alumina forming bulk alloy including, but not limited to, Fe, Ni Cr, Al and Si and wherein both intermetallic precipitates and oxide, carbide, nitride and carbonitride inclusions may provide improved high temperature creep strength (see paragraph 0047).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to combine the teachings Olsson and Chun to arrive at the applicant claimed invention, as Chun discloses wherein both intermetallic precipitates and oxide, carbide, nitride and carbonitride inclusions may provide improved high temperature creep strength.
With respect to claim 58, Olsson discloses the limitation of claim 39.  Olsson does not however wherein 0.01 wt. % to 5.0 wt. % of the second steam cracker alloy is 
However in a similar process, Chun discloses a bimetallic tube for transport of hydrocarbon feedstocks in refinery process furnaces, and more particularly in furnace radiant coils, including: i) an outer tube layer being formed from carbon steels or low chromium steels comprising less than 15.0 wt. % Cr based on the total weight of the steel; ii) an inner tube layer being formed from an alumina forming bulk alloy including 5.0 to 10.0 wt. % of Al, 20.0 wt. % to 25.0 wt. % Cr, less than 0.4 wt. % Si, and at least 35.0 wt. % Fe with the balance being Ni, wherein the inner tube layer is formed plasma powder welding the alumina forming bulk alloy on the inner surface of the outer tube layer; and iii) an oxide layer formed on the surface of the inner tube layer, wherein the oxide layer is substantially comprised of alumina, chromia, silica, mullite, spinels, or mixtures thereof (see abstract), wherein the bimetallic tube arrangement provides a stable and durable surfaces to resist high temperature corrosion and fouling (see paragraph 0032).
Chun further discloses the alumina forming bulk alloy may further include inclusions at from 0.01 wt. % to 5.0 wt. %, including, but not limited to, oxide, carbide, nitride and carbonitride inclusions, wherein these intermetallic precipitates and inclusions are formed from the constituting elements of the alumina forming bulk alloy including, but not limited to, Fe, Ni Cr, Al and Si and wherein both intermetallic precipitates and oxide, carbide, nitride and carbonitride inclusions may provide improved high temperature creep strength (see paragraph 0047).
.
Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson as applied to claim 55 above, and further in view of Chun et al (US 2012/0097581).
With respect to claim 56, Olsson discloses the limitation of claim 55.  Olsson does not however wherein 0.01 to 2.0 wt. % of the second steam cracker alloy is in the form of one or more particulate oxides.
However in a similar process, Chun discloses a bimetallic tube for transport of hydrocarbon feedstocks in refinery process furnaces, and more particularly in furnace radiant coils, including: i) an outer tube layer being formed from carbon steels or low chromium steels comprising less than 15.0 wt. % Cr based on the total weight of the steel; ii) an inner tube layer being formed from an alumina forming bulk alloy including 5.0 to 10.0 wt. % of Al, 20.0 wt. % to 25.0 wt. % Cr, less than 0.4 wt. % Si, and at least 35.0 wt. % Fe with the balance being Ni, wherein the inner tube layer is formed plasma powder welding the alumina forming bulk alloy on the inner surface of the outer tube layer; and iii) an oxide layer formed on the surface of the inner tube layer, wherein the oxide layer is substantially comprised of alumina, chromia, silica, mullite, spinels, or mixtures thereof (see abstract), wherein the bimetallic tube arrangement provides a 
Chun further discloses the alumina forming bulk alloy may further include inclusions at from 0.01 wt. % to 5.0 wt. %, including, but not limited to, oxide, carbide, nitride and carbonitride inclusions, wherein these intermetallic precipitates and inclusions are formed from the constituting elements of the alumina forming bulk alloy including, but not limited to, Fe, Ni Cr, Al and Si and wherein both intermetallic precipitates and oxide, carbide, nitride and carbonitride inclusions may provide improved high temperature creep strength (see paragraph 0047).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to combine the teachings Olsson and Chun to arrive at the applicant claimed invention, as Chun discloses wherein both intermetallic precipitates and oxide, carbide, nitride and carbonitride inclusions may provide improved high temperature creep strength.
Claim Rejections - 35 USC § 103
Claims 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson as applied to claim 39 and 60 above, and further in view of Shubert (US  4,689,463).
Regarding claim 61, Olsson discloses the limitation of claim 60.  Olson further discloses the implementation of projection along the inner wall, having a longitudinal shape, wherein the tube is shaped by extrusion, the mixing elements (fins) can be directly obtained by a corresponding shape of the extrusion dies (see col 2, lines 60-68 and col 3 lines 1-5).

However in a related process, Shubert discloses a welding method may be used to lay down weld beads on metallic substrates with a narrow width of 0.125 inch and less. The process employs a plasma transferred arc and pulses the current delivered to the arc such that a wave form having at least a main amplitude and a lower auxiliary amplitude is provided, wherein The powdered metal which is delivered is laid down in a series of overlapping weld deposits which solidify very rapidly and produce a fine grain structure (see abstract).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to utilize a discontinuous and/or helical well-bead, with Olsson in view of Shubert, as the claimed device shape would not be expected to perform differently than the prior art disclosure.  
 In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With respect to claim 62-63, Olsson discloses the limitation of claim 39. 
Olson further discloses the implementation of projection along the inner wall, having a longitudinal shape, wherein the tube is shaped by extrusion, the mixing 
 Olsson does not however disclose wherein at least one of the mixing elements joined to the inner surface of the tube is joined by welding overlay, such as plasma power welding.
However in a related process, Shubert discloses a welding method may be used to lay down weld beads on metallic substrates with a narrow width of 0.125 inch and less. The process employs a plasma transferred arc and pulses the current delivered to the arc such that a wave form having at least a main amplitude and a lower auxiliary amplitude is provided, wherein The powdered metal which is delivered is laid down in a series of overlapping weld deposits which solidify very rapidly and produce a fine grain structure (see abstract).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to utilize a welding technic wherein at least one of the mixing elements joined to the inner surface of the tube is joined by welding overlay, such as plasma power welding in view of Shubert, as the claimed device shape would not be expected to perform differently than the prior art disclosure.  
 In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Allowable Subject Matter
Claims 44-46, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 44-46, the claims recite limitations that require the first steam cracker alloy to be different from the second stream cracker alloy, the closest prior art Olsson and Chun, do not teach or suggest to one with ordinary skill in the art to make such modifications. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/JUAN C VALENCIA/
Examiner, Art Unit 1771